                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DEON CRAWFORD, #691535,

                     Petitioner,

                                                 CASE NO. 2:14-CV-13499
v.                                               HONORABLE GERSHWIN A. DRAIN

JEFFREY WOODS,

                Respondent.
_______________________________/

        OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
       HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
     AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.    Introduction

       This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Deon Crawford (“Petitioner”) was convicted of second-degree murder, MICH. COMP. LAWS

§ 750.317, felonious assault, MICH. COMP. LAWS § 750.82, felon in possession of a firearm,

MICH. COMP. LAWS § 750.224f, and possession of a firearm during the commission of a

felony, MICH. COMP. LAWS § 750.227b, following a jury trial in the Wayne County Circuit

Court in 2012.    He was sentenced to 25 to 50 years imprisonment on the murder

conviction, time served on the felonious assault and felon in possession convictions, and

a consecutive term of five years imprisonment (reduced to two years imprisonment on

appeal) on the felony firearm conviction.

       In his habeas petition, as amended, Petitioner raises claims concerning the

sufficiency and great weight of the evidence, the denial of a state evidentiary hearing and

the effectiveness of counsel as to that issue, the prosecutor’s use of peremptory

challenges, the trial court’s ruling on the peremptory challenge issue, the scoring of the
state sentencing guidelines and the accuracy of the sentencing information, and the

effectiveness of appellate counsel. Respondent has filed an answer to the amended

habeas petition contending that certain claims are untimely, that certain claims are

procedurally defaulted, and that all of the claims lack merit. For the reasons set forth

herein, the Court denies the amended petition for a writ of habeas corpus. The Court also

denies a certificate of appealability and denies Petitioner leave to proceed in forma

pauperis on appeal.

II.   Facts and Procedural History

      Petitioner’s convictions arise from the shooting death of one man and the non-fatal

shooting of another man in a residential area in Detroit, Michigan in April, 2011. The

Michigan Court of Appeals described the relevant facts, which are presumed correct on

habeas review, 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413 (6th Cir.

2009), as follows:

      Defendant lost control of a stolen car and crashed into several parked
      vehicles. He and his passengers, Stacey Harris and Rasheed Washington,
      fled. Othell Lightfoot, who owned one of the damaged vehicles, his brother
      David Hicks, Jr., and two companions left their homes to investigate. They
      encountered and confronted Harris. According to Hicks, defendant and
      another man approached the group and Lightfoot told Hicks, “I peep gang,”
      which Hicks understood to mean that Lightfoot thought the men were “up to
      no good.” When Lightfoot stepped down from the curb, defendant shot him
      in the face from a distance of approximately 2–1/2 feet. After defendant shot
      Lightfoot, the man who was with defendant asked defendant, “Hey, what [ ]ya
      doin'?” and hit defendant's hand, pushing the gun down. Hicks ran away.
      Defendant fired three or more shots at Hicks as he ran away. Hicks's foot and
      calf were injured by the gunfire. At trial, defendant admitted shooting
      Lightfoot and firing shots at Hicks. The principal issue at trial was whether
      defendant acted in self-defense. When the police discovered Lightfoot's
      body, his arm was extended into the waist area of his pants. Defendant
      testified that he shot Lightfoot because he thought Lightfoot had a weapon,
      but defendant acknowledged that he did not see one. There was no evidence
      that either Lightfoot or Hicks was armed with a weapon.

      The jury acquitted defendant of first-degree premeditated murder, MCL

                                           2
       750.316(1)(a), but convicted him of second-degree murder for the shooting
       death of Lightfoot. Although defendant was charged with assault with intent
       to commit murder, MCL 750.83, with respect to Hicks, the trial court granted
       defendant's motion for a directed verdict on that charge and instead
       instructed the jury on the lesser offense of felonious assault, without
       objection by defendant. The jury convicted defendant of that offense, as well
       as felon in possession of a firearm and felony-firearm.

People v. Crawford, No. 310179, 2013 WL 3335105, *1 (Mich. Ct. App. July 2, 2013)

(unpublished).

       Following his convictions and sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals raising claims concerning the sufficiency and great weight of the

evidence, the trial court’s addition of the felonious assault charge, and the validity of his

felony firearm sentence. The court denied relief on the first two claims and affirmed

Petitioner’s convictions, but remanded for correction of his felony firearm sentence from five

years to two years imprisonment. Id. at *1-7. Petitioner filed an application for leave to

appeal with the Michigan Supreme Court, which was denied in a standard order. People

v. Crawford, 495 Mich. 883, 838 N.W.2d 158 (2013).

       In 2014, Petitioner filed his initial federal habeas petition raising the same claims

presented to the state courts on direct appeal, as well as a motion to hold his habeas

petition in abeyance and stay the proceedings so that he could return to the state courts

and exhaust additional issues concerning the effectiveness of trial and appellate counsel.

The Court granted that motion and stayed the proceedings. Petitioner then returned to the

state courts and filed a motion for relief from judgment with the state trial court raising

claims concerning the effectiveness of trial counsel, the conduct of the prosecutor, including

the use of peremptory challenges in jury selection, the right to an impartial jury and the trial

court’s denial of a jury transcript request, the scoring of the state sentencing guidelines,

and the effectiveness of appellate counsel. The trial court denied relief on those claims

                                               3
pursuant to Michigan Court Rule 6.429(C) (as to the guidelines scoring claim only),

Michigan Court Rule 6.508(D)(3), and for lack of merit. People v. Crawford, No. 11-09682-

01 (Wayne Co. Cir. Ct. May 20, 2015). The trial court also denied Petitioner’s motion for

an evidentiary hearing on his ineffective assistance of counsel claims. (Order dated Oct.

8, 2015). Petitioner then filed a motion to remand and a delayed application for leave to

appeal with the Michigan Court of Appeals, which were denied because he “failed to

establish that the trial court erred in denying his motion for relief from judgment.” People

v. Crawford, No. 330353 (Mich. Ct. App. April 28, 2016). Petitioner also filed an application

for leave to appeal with the Michigan Supreme Court, which was denied because he “failed

to meet the burden of establishing entitlement to relief under MCR 6.508(D).” People v.

Crawford, 500 Mich. 898, 887 N.W.2d 408 (2016).

       Petitioner thereafter moved to reopen this case and proceed on an amended habeas

petition. The Court granted that motion and reopened the case. Respondent subsequently

filed an answer to the habeas petition, as amended, contending that it should be denied

because certain claims are time-barred, certain claims are procedurally defaulted, and all

of the claims lack merit.

III.   Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at

28 U.S.C. § 2241 et seq., sets forth the standard of review that federal courts must use

when considering habeas petitions brought by prisoners challenging their state court

convictions. The AEDPA provides in relevant part:

          An application for a writ of habeas corpus on behalf of a person in
          custody pursuant to the judgment of a State court shall not be granted
          with respect to any claim that was adjudicated on the merits in State court
          proceedings unless the adjudication of the claim--


                                          4
         (1)    resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or

         (2)    resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

28 U.S.C. §2254(d) (1996).

       “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies a rule

that contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a

set of facts that are materially indistinguishable from a decision of [the Supreme] Court

and nevertheless arrives at a result different from [that] precedent.’” Mitchell v. Esparza,

540 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06

(2000)); see also Bell v. Cone, 535 U.S. 685, 694 (2002).                 “[T]he ‘unreasonable

application’ prong of § 2254(d)(1) permits a federal habeas court to ‘grant the writ if the

state court identifies the correct governing legal principle from [the Supreme] Court but

unreasonably applies that principle to the facts of petitioner’s case.” Wiggins v. Smith, 539

U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694.

However, “[i]n order for a federal court to find a state court’s application of [Supreme

Court] precedent ‘unreasonable,’ the state court’s decision must have been more than

incorrect or erroneous.      The state court’s application must have been ‘objectively

unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations omitted); see also Williams, 529

U.S. at 409. The “AEDPA thus imposes a ‘highly deferential standard for evaluating

state-court rulings,’ and ‘demands that state-court decisions be given the benefit of the

doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333, n. 7);

Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

       A state court’s determination that a claim lacks merit “precludes federal habeas

                                               5
relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado,

541 U.S. 652, 664 (2004)). The Supreme Court has emphasized “that even a strong case

for relief does not mean the state court’s contrary conclusion was unreasonable.” Id.

(citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). Pursuant to § 2254(d), “a habeas

court must determine what arguments or theories supported or ... could have supported,

the state court’s decision; and then it must ask whether it is possible fairminded jurists

could disagree that those arguments or theories are inconsistent with the holding in a prior

decision” of the Supreme Court. Id. Thus, in order to obtain habeas relief in federal court,

a state prisoner must show that the state court’s rejection of his claim “was so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Id; see also White v. Woodall, 572

U.S. 415, 419-20 (2014). Federal judges “are required to afford state courts due respect

by overturning their decisions only when there could be no reasonable dispute that they

were wrong.” Woods v. Donald, _ U.S. _, 135 S. Ct. 1372, 1376 (2015). A habeas

petitioner cannot prevail as long as it is within the “realm of possibility” that fairminded

jurists could find the state court decision to be reasonable. Woods v. Etherton, _ U.S. _,

136 S. Ct. 1149, 1152 (2016).

       Section 2254(d)(1) limits a federal habeas court’s review to a determination of

whether the state court’s decision comports with clearly established federal law as

determined by the Supreme Court at the time the state court renders its decision.

Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)

(noting that the Supreme Court “has held on numerous occasions that it is not ‘an

unreasonable application of clearly established Federal law’ for a state court to decline to

                                             6
apply a specific legal rule that has not been squarely established by this Court”) (quoting

Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per curiam)); Lockyer v. Andrade, 538

U.S. 63, 71-72 (2003). Section 2254(d) “does not require a state court to give reasons

before its decision can be deemed to have been ‘adjudicated on the merits.’” Harrington,

562 U.S. at 100.      Furthermore, it “does not require citation of [Supreme Court]

cases–indeed, it does not even require awareness of [Supreme Court] cases, so long as

neither the reasoning nor the result of the state-court decision contradicts them.” Early v.

Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S. at 16. The requirements of

clearly established law are to be determined solely by Supreme Court precedent. Thus,

“circuit precedent does not constitute ‘clearly established Federal law as determined by

the Supreme Court’” and it cannot provide the basis for federal habeas relief. Parker v.

Matthews, 567 U.S. 37, 48-49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S. 1,

2 (2014) (per curiam). The decisions of lower federal courts, however, may be useful in

assessing the reasonableness of the state court’s resolution of an issue. Stewart v. Erwin,

503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).

       A state court’s factual determinations are presumed correct on federal habeas

review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption only

with clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir.

1998). Moreover, habeas review is “limited to the record that was before the state court.”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).




                                            7
IV.    Analysis

       A.     Timeliness & Procedural Default

       As an initial matter, Respondent contends that two of Petitioner’s habeas claims are

untimely and several of his habeas claims are barred by procedural default. The Court

declines to address these procedural defenses. They are not a jurisdictional bar to review

of the merits, Howard v. Bouchard, 405 F.3d 459, 476 (6th Cir. 2005) (procedural default);

Smith v. State of Ohio Dept. of Rehab., 463 F.3d 426, 429, n.2 (6th Cir. 2006) (statute of

limitations). Moreover, federal courts on habeas review “are not required to address a

procedural-default issue before deciding against the petitioner on the merits.” Hudson v.

Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525

(1997)). The Supreme Court has explained the rationale behind such a policy: “Judicial

economy might counsel giving the [other] question priority, for example, if it were easily

resolvable against the habeas petitioner, whereas the procedural-bar issue involved

complicated issues of state law.” Lambrix, 520 U.S. at 525.

       Such is the case here. The procedural issues are complex and intertwined with the

substantive claims, particularly the effectiveness of counsel claims, such that the

substantive claims are more readily decided on the merits. Accordingly, the Court shall

proceed to the merits of Petitioner’s habeas claims.

       B.     Merits

              1.       Great Weight & Sufficiency of the Evidence (Claim I)

       Petitioner first asserts that he is entitled to habeas relief because the jury’s verdict

was against the great weight of the evidence and because the prosecutor failed to present

sufficient evidence to support his convictions. In particular, he alleges that the prosecutor

failed to sufficiently negate his claim of self-defense. Respondent contends that this claim

                                              8
lacks merit.

       As an initial matter, the Court finds that Petitioner is not entitled to habeas relief on

any claim that the jury verdict was against the great weight of the evidence. It is

well-established that habeas review is not available to correct errors of state law. Estelle

v. McGuire, 502 U.S. 62, 67-68 (1991) (“it is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions”). The federal constitution

requires only that the evidence be sufficient to sustain the conviction under the standard

established in Jackson v. Virginia, 443 U.S. 307 (1979). Where the evidence is sufficient

as a matter of due process, a claim that the verdict was against the weight of the evidence

presents a state law issue which is not cognizable on habeas review. A federal habeas

court has no power to grant relief on the ground that a state conviction is against the great

weight of the evidence. Cukaj v. Warren, 305 F. Supp. 2d 789, 796 (E.D. Mich. 2004);

Dell v. Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002). Habeas relief is thus not

warranted on such a basis.

       The federal Due Process Clause “protects the accused against conviction except

upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with

which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). The question on a

sufficiency of the evidence claim is “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319.

       A federal court views this standard through the framework of 28 U.S.C. § 2254(d).

Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002). Under the AEDPA, challenges to the

sufficiency of the evidence “must survive two layers of deference to groups who might

view facts differently” than a reviewing court on habeas review – the factfinder at trial and

                                              9
the state court on appellate review – as long as those determinations are reasonable.

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). “[I]t is the responsibility of the jury

– not the court – to decide what conclusions should be drawn from the evidence admitted

at trial.” Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam). “A reviewing court does not

re-weigh the evidence or re-determine the credibility of the witnesses whose demeanor

has been observed by the trial court.” Matthews v. Abramajtys, 319 F.3d 780, 788 (6th

Cir. 2003) (citing Marshall v. Lonberger, 459 U.S. 422, 434 (1983)). Accordingly, the

“mere existence of sufficient evidence to convict . . . defeats a petitioner’s claim.”

Matthews, 319 F.3d at 788-89.

       Under Michigan law, the elements of second-degree murder are: 1) a death, (2)

caused by an act of the defendant, (3) with malice, and (4) without justification or excuse.

People v. Goecke, 457 Mich. 442, 463-64, 579 N.W.2d 868 (1998) (citing People v. Bailey,

451 Mich. 657, 669, 549 N.W.2d 325 (1996)); MICH. COMP. LAWS § 750.317. Malice is

defined as the intent to kill, the intent to cause great bodily harm, or the intent to perform

an act in wanton and willful disregard of the likelihood that the natural tendency of such

behavior is to cause death or great bodily harm. Id. at 464 (citing People v. Aaron, 409

Mich. 672, 728, 299 N.W.2d 304 (1980)). Malice may be inferred from evidence that a

defendant intentionally set in motion a force likely to cause death or great bodily harm.

People v. Djordjevic, 230 Mich. App. 459, 463, 584 N.W.2d 610, 612 (1998) (citing Aaron).

Malice may also be inferred from the use of a deadly weapon. People v. Carines, 460

Mich. 750, 759, 597 N.W.2d 130 (1999). The elements of felonious assault are: (1) an

assault, (2) with a dangerous weapon, and (3) with the intent to injure or place the victim

in reasonable apprehension of an immediate battery. People v. Avant, 235 Mich. App.

499, 505 (1999); MICH. COMP. LAWS § 750.82. The elements of felon in possession are:

                                             10
(1) the defendant was convicted of a felony, (2) the defendant possessed a firearm, and

(3) at the time of possession less than three or five years, depending on the underlying

felony, has passed since the defendant completed his term of incarceration, satisfied all

conditions of probation and parole, and paid all fines. People v. Perkins, 262 Mich. App.

267, 270, 686 N.W.2d 237 (2004), aff ‘d 473 Mich. 626, 703 N.W.2d 448 (2005); MICH.

COMP. LAWS § 750.224f. The elements of felony firearm are: (1) the defendant possessed

a firearm, (2) during the commission of, or an attempt to commit, a felony offense. People

v. Akins, 259 Mich. App. 545, 554, 675 N.W.2d 863 (2003) (quoting People v. Avant, 235

Mich. App. 499, 505, 597 N.W.2d 864 (1999)); MICH. COMP. LAWS § 750.227b.

       As with any offense, the prosecution must prove beyond a reasonable doubt that

the defendant committed the charged offense. People v. Kern, 6 Mich. App. 406, 409, 149

N.W.2d 216 (1967). Direct or circumstantial evidence and reasonable inferences arising

from that evidence may constitute satisfactory proof of the elements of an offense, People

v. Jolly, 442 Mich. 458, 466, 502 N.W.2d 177 (1993), including the identity of the

perpetrator, Kern, 6 Mich. App. at 409, see also People v. Johnson, 146 Mich. App. 429,

434, 381 N.W.2d 740 (1985), and the defendant’s intent or state of mind. People v.

Dumas, 454 Mich. 390, 398, 563 N.W.2d 31 (1997); see also People v. Nowack, 462 Mich.

392, 402-03, 614 N.W.2d 78 (2000).

       With these state law principles in mind and applying the Jackson standard, the

Michigan Court of Appeals denied relief on the insufficient evidence claim. The court

explained in relevant part:

       Defendant contends that the evidence was insufficient to disprove
       self-defense beyond a reasonable doubt. In analyzing a challenge to the
       sufficiency of the evidence, this Court “reviews the evidence in a light most
       favorable to the prosecutor to determine whether any trier of fact could find
       the essential elements of the crime were proven beyond a reasonable

                                           11
doubt.” People v. Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012) (internal
citation and quotation marks omitted). “All conflicts in the evidence must be
resolved in favor of the prosecution and we will not interfere with the jury's
determinations regarding the weight of the evidence and the credibility of the
witnesses.” People v. Unger, 278 Mich. App 210, 222; 749 NW2d 272
(2008).

When a defendant claims self-defense, the defendant has the initial burden
of producing some evidence from which a fact-finder could conclude that the
elements necessary to establish a prima facie case of self-defense exist.
Reese, 491 Mich. at 155–156. “[O]nce the defendant satisfies the initial
burden of production, the prosecution bears the burden of disproving the
common-law defense of self-defense beyond a reasonable doubt” (internal
citation and quotation marks omitted). Id. at 155.

“[T]he killing of another person in self-defense is justifiable homicide only if
the defendant honestly and reasonably believes that his life is in imminent
danger or that there is a threat of serious bodily harm and that it is
necessary to exercise deadly force to prevent such harm to himself.” People
v. Riddle, 467 Mich. 116, 127; 649 NW2d 30 (2002). The initial aggressor is
not entitled to use the doctrine of self-defense as justification. Reese, 491
Mich. at 158. A defendant's actions are judged from the circumstances as
they appeared to him at the time and not as they actually existed. Hurd v.
People, 25 Mich. 405, 412 (1872), superseded by statute on other grounds
as recognized in People v. Koonce, 466 Mich. 515, 518–521; 648 NW2d 153
(2002); People v. Green, 113 Mich. App 699, 703–704; 318 NW2d 547
(1982).

Defendant's claim of self-defense turned on whether he honestly and
reasonably believed that his life was in imminent danger and that use of
deadly force was necessary. The police found Lightfoot with his left hand in
his pants. Defendant testified that Lightfoot put his hand in his pants a
couple of seconds before defendant pulled out his gun and shot Lightfoot.
No one directly testified to the contrary. However, Hicks testified that after
defendant fired the shot, defendant's companion pushed defendant's arm
down and said, “Hey, what [ ]ya doin'?” This evidence supported an
inference that defendant's companion did not perceive that Lightfoot was an
imminent threat to their safety. Defendant's subsequent actions also called
into question the credibility of his claim that he feared for his life. Defendant
admittedly fired more than three shots at Hicks, who was fleeing, even
though defendant did not see Hicks with a weapon. Moreover, defendant
admitted that he initially lied to the police about his involvement in the
offense and did not assert that he acted in self-defense until his lawyer
suggested that the doctrine might apply.

Whether defendant had an honest and reasonable belief that his life was
imminently endangered by Lightfoot and that shooting Lightfoot was

                                      12
          necessary to prevent such harm was a question of fact for the jury. The jury
          could have determined that defendant was the initial aggressor. The jury
          also could have determined that defendant did not have a reasonable belief
          that his life was in imminent danger in that Lightfoot had not displayed a
          gun. The jury could have determined that defendant did not have an honest
          and reasonable belief that shooting Lightfoot in the face1 when Lightfoot was
          standing five feet away with his hand in his pants was necessary to prevent
          death or bodily harm. The jury also could have credited Hicks's testimony
          that defendant's companion questioned defendant's conduct immediately
          after the shooting and found that it demonstrated that defendant could not
          have honestly and reasonably believed that his life was in imminent danger
          or that Lightfoot presented a threat of serious bodily harm. In addition, the
          jury could have viewed defendant's conduct in firing additional shots at an
          unarmed Hicks, as Hicks was fleeing, as an indication that defendant's act
          of shooting Lightfoot was the product of a felonious intent and was not
          motivated by any concern for defendant's personal safety. Ultimately, the
          jury's verdict reflects its assessment of defendant's credibility. This Court
          does not interfere with the jury's determination of credibility. Unger, 278
          Mich. App at 222. “‘Juries, not appellate courts, see and hear witnesses and
          are in a much better position to decide the weight and credibility to be given
          to their testimony.’” People v. Wolfe, 440 Mich. 508, 515; 489 NW2d 748
          (1992), amended 441 Mich. 1201 (1992), quoting People v. Palmer, 392
          Mich. 370, 375–376; 220 NW2d 393 (1974). Viewed in the light most
          favorable to the prosecution, the evidence was sufficient to enable the jury
          to find beyond a reasonable doubt that defendant did not act in self-defense.

Crawford, 2013 WL 3335105 at *2-3 (footnote in original).

          The state court’s decision is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts. The testimony of the surviving

shooting victim, Hicks, provided sufficient evidence to establish that Petitioner committed

the crimes and that he did not act in self-defense. To be sure, a victim’s testimony alone

can be constitutionally sufficient to sustain a conviction. See Tucker v. Palmer, 541 F.3d

652, 658 (6th Cir. 2008) (citing cases). Additionally, while the deceased shooting victim,

Lightfoot, was found with his arm in the waistband area of his pants, there was no

evidence that either of the shooting victims were armed at the time of the shooting.


      1
       Defendant testified that he pulled out his gun, aimed, and fired, suggesting that
he had the opportunity to determine where to shoot.

                                               13
Petitioner also admitted that he did not see a weapon and the record indicates that he shot

Lightfoot in the face at close range and then fired multiple shots at Hicks as Hicks was

running from the scene. Such testimony, and reasonable inferences therefrom, establish

that Petitioner was the person who shot the victims, that he did not do so in self-defense,

and that he acted with the requisite intent to support his convictions.

           Petitioner challenges the credibility determinations and inferences the jury drew

from the testimony presented at trial. However, it is the job of the fact-finder at trial, not

a federal habeas court, to resolve evidentiary conflicts. Cavazos, 565 U.S. at 7; Jackson,

443 U.S. at 326; Martin, 280 F.3d at 618; see also Walker v. Engle, 703 F.2d 959, 969-70

(6th Cir. 1983) (“A federal habeas corpus court faced with a record of historical facts that

supports conflicting inferences must presume—even if it does not affirmatively appear in

the record—that the trier of fact resolved any such conflicts in favor of the prosecution, and

must defer to that resolution.”). The jury’s verdict was reasonable. The evidence

presented at the trial, viewed in a light favorable to the prosecution, established beyond

a reasonable doubt that Petitioner committed the shootings, that he did not act in self-

defense, and that he had the requisite intent to support his convictions. Habeas relief is

not warranted on this claim.

                  2.     Evidentiary Hearing & Effectiveness of Counsel (Claim II)

           Petitioner next asserts that he is entitled to habeas relief because the state courts

failed to hold an evidentiary hearing on his claim that trial counsel was ineffective for not

requesting a manslaughter instruction, that trial counsel was ineffective in this regard, and

that appellate counsel was ineffective for failing to raise those issues on direct appeal.2


       2
          In his last habeas claim, Petitioner asserts that appellate counsel was ineffective
for failing to raise his collateral review issues on direct appeal. The Court, therefore, will

                                                14
Respondent contends that this claim is not cognizable in part, that it is procedurally

defaulted, and that it lacks merit.

       To the extent that Petitioner asserts that he is entitled to habeas relief because the

state courts failed to hold an evidentiary hearing on his ineffective assistance of counsel

claim, he fails to state a claim upon which habeas relief may be granted. This claim is

based upon state law and does not justify relief in federal court. See Hayes v. Prelesnik,

193 F. App’x 577, 584 (6th Cir. 2006) (citation omitted). A state court’s alleged failure to

properly apply state law or its own procedural rules, even if well-established, is not

cognizable on federal habeas review. See Estelle, 502 U.S. at 67–68 (“it is not the

province of a federal habeas court to reexamine state-court determinations on state-law

questions”). This Court's power to grant a writ of habeas corpus only extends to errors in

the application of federal law. Id. There is also no clearly-established Supreme Court law

which recognizes a constitutional right to an evidentiary hearing on state post-conviction

review to develop issues.       Hayes, 193 F. App’x at 584; Davis v. Ludwick, No.

10-CV-11240, 2013 WL 1212833, *18 (E.D. Mich. March 25, 2013) (denying habeas relief

on similar evidentiary hearing claim); Hall v. Berghuis, No. 07-12163, 2009 WL 2244793,

*9 (E.D. Mich. July 27, 2009) (same).

       Additionally, Petitioner cannot prevail on the underlying issue concerning the

effectiveness of trial counsel. The Sixth Amendment to the United States Constitution

guarantees a criminal defendant the right to the effective assistance of counsel. In

Strickland v. Washington, 466 U.S. 668 (1984), the United States Supreme Court set forth

a two-prong test for determining whether a habeas petitioner has received ineffective



address appellate counsel’s conduct with respect to this issue as part of that claim.

                                            15
assistance of counsel. First, a petitioner must prove that counsel’s performance was

deficient. This requires a showing that counsel made errors so serious that he or she was

not functioning as counsel as guaranteed by the Sixth Amendment. Strickland, 466 U.S.

at 687. Second, the petitioner must establish that counsel’s deficient performance

prejudiced the defense. Counsel’s errors must have been so serious that they deprived

the petitioner of a fair trial or appeal. Id.

       To satisfy the performance prong, a petitioner must identify acts that were “outside

the wide range of professionally competent assistance.” Id. at 690. The reviewing court’s

scrutiny of counsel’s performance is highly deferential. Id. at 689. There is a strong

presumption that trial counsel rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment. Id. at 690. The petitioner

bears the burden of overcoming the presumption that the challenged actions were sound

trial strategy.

       As to the prejudice prong, a petitioner must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Id. at 694. A reasonable probability is one that is sufficient to

undermine confidence in the outcome of the proceeding. Id. “On balance, the benchmark

for judging any claim of ineffectiveness must be whether counsel’s conduct so undermined

the proper functioning of the adversarial process that the [proceeding] cannot be relied on

as having produced a just result.” Strickland, 466 U.S. at 686.

       The Supreme Court has confirmed that a federal court’s consideration of ineffective

assistance of counsel claims arising from state criminal proceedings is quite limited on

habeas review due to the deference accorded trial attorneys and state appellate courts

reviewing their performance. “The standards created by Strickland and § 2254(d) are both

                                                16
‘highly deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Harrington,

562 U.S. at 105 (internal and end citations omitted). “When § 2254(d) applies, the

question is not whether counsel’s actions were reasonable. The question is whether there

is any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

       Petitioner first raised this issue on collateral review in the state courts. The trial

court applied the Jackson standard and denied relief on this claim, essentially finding that

trial counsel’s decision not to request a manslaughter instruction was a matter of sound

trial strategy that would not be second-guessed on collateral review. Crawford, No. 11-

09682-01 at *4-7.

       The state court’s decision is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts. A decision not to request charges on

all possible lesser included offenses is ordinarily a matter of trial strategy and may be a

reasonable decision. See Tinsley v. Million, 399 F. 3d 796, 808 (6th Cir. 2005); see also

Harrop v. Sheets, 430 F. App’x 500, 506-07 (6th Cir. 2011) (the failure to request

instructions on lesser included offenses is ordinarily a matter of trial strategy). The

submission of lesser included offenses may give the jury a basis for finding a defendant

guilty of a crime where the prosecution may be unable to prove the elements of the

original crime beyond a reasonable doubt. Trial counsel in this case may have wished to

avoid this possibility such that the decision not to request a manslaughter instruction was

a reasonable trial strategy and was not ineffective assistance of counsel. See Kelly v.

Lazaroff, 846 F.3d 819, 830 (6th Cir. 2017); Edwards v. Mack, 4 F. App’x 215, 217-18 (6th

Cir. 2001) (counsel’s waiver of jury instructions on lesser-included offenses was not

ineffective assistance where defendant hoped to obtain an acquittal by having jury

instructed only on murder charge).

                                            17
       Trial counsel’s decision not to seek an instruction on manslaughter (i.e. that

Petitioner acted in the heat of passion) was also consistent with Petitioner’s asserted claim

of self-defense. Trial counsel thus may have reasonably decided not to argue inconsistent

theories of defense. See Lewis v. Russell, 42 F. App’x 809, 810-11 (6th Cir. 2002)

(counsel's decision not to request jury instruction on lesser-included offense of voluntary

manslaughter in murder trial constituted reasonable strategic decision consistent with goal

to obtain a full acquittal based on self-defense and did not constitute deficient

performance). Petitioner fails to establish that trial counsel was ineffective in this regard.

Habeas relief is not warranted on this claim.

              3.      Peremptory Challenges (Claims III & IV)

       Petitioner also asserts that he is entitled to habeas relief because the prosecutor

improperly used peremptory challenges based upon race in selecting the jury and the trial

court erred in finding the prosecutor’s rationales to be race-neutral. Specifically, Petitioner

asserts that the prosecutor improperly excused prospective juror 2 (African-American

woman) and prospective juror 3 (Native American male) based upon race. Respondent

contends that these claims are time-barred, procedurally defaulted, and lack merit.

       Although a criminal defendant has no right to have a member of a particular race

on the jury, he or she does have the right to be tried by a jury whose members are

selected by non-discriminatory criteria. See Powers v. Ohio, 499 U.S. 400, 404 (1991);

Taylor v. Louisiana, 419 U.S. 522, 527-28 (1975). The Equal Protection Clause of the

Fourteenth Amendment prohibits a prosecutor from challenging potential jurors solely on

account of their race. See Batson v. Kentucky, 476 U.S. 79, 89 (1986); Lancaster v.

Adams, 324 F.3d 423, 432-33 (6th Cir. 2003).

       To establish a prima facie case of purposeful discrimination in the selection of a jury

                                             18
based upon the prosecutor’s exercise of peremptory challenges, a defendant must show

that he or she is a member of a cognizable racial group and that the prosecutor used

peremptory challenges to remove members of the defendant’s race from the jury. The

defendant must also show that other relevant circumstances raise an inference that the

prosecutor used the peremptory challenges to exclude jurors on account of their race.

Relevant circumstances include the pattern of strikes and the prosecutor’s questions and

statements. Batson, 476 U.S. at 96-97.

       Once the defendant makes a prima facie showing, the burden shifts to the

prosecutor to offer a “race neutral explanation” for challenging the jurors. Id. at 97. A

“race neutral” explanation is one based upon something other than the juror’s race. The

issue is the facial validity of the prosecutor’s explanation. “Unless a discriminatory intent

is inherent in the prosecutor’s explanation, the reason offered will be deemed race

neutral.” Hernandez v. New York, 500 U.S. 352, 360 (1991); see also Rice v. Collins, 546

U.S. 333, 338 (2006).

       If a race-neutral explanation is offered, the court must then determine whether the

defendant carried the burden to prove purposeful discrimination. Batson, 476 U.S. at 98.

The ultimate question of discriminatory intent concerns an evaluation of the prosecutor’s

credibility. Such a decision represents a factual finding accorded great deference on

appeal, which will not be overturned unless clearly erroneous. See Miller-El v. Cockrell,

537 U.S. 322, 339-40 (2003). The defendant bears the final burden of proving purposeful

discrimination. Batson, 476 U.S. at 98.

       Petitioner first raised this claim on collateral review in the state courts. Citing

Batson and the foregoing standards, the trial court denied relief on this claim finding that

Petitioner failed to fully develop his arguments and that he failed to establish that the

                                            19
prosecutor removed the potential jurors on the basis of their race. Crawford, No. 11-

09682-01 at *7-9.

       The state court’s decision is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts. The record does not reveal evidence

of purposeful discrimination by the prosecutor in exercising the contested peremptory

challenges. The mere fact that the prosecutor used peremptory challenges to excuse an

African-American women and a Native American man from the jury, standing alone, is

insufficient to establish a prima facie case of discrimination. See United States v.

Sangineto-Miranda, 859 F.2d 1501, 1521 (6th Cir. 1988); see also United States v.

Harper, 545 F. App’x 329, 337 (6th Cir. 2013) (citing Sangineto-Miranda); accord Williams

v. Woodford, 306 F.3d 665, 681 (9th Cir. 2002); Anderson v. Cowan, 227 F.3d 893, 901-

02 (7th Cir. 2000) (fact that prosecution used peremptory challenges to exclude two

African-American women from jury, without more, was insufficient to raise inference of

discrimination). Petitioner points to no facts, other than the striking of those two jurors, to

support his Batson claim. Moreover, the Court’s review of the record demonstrates that

the relevant circumstances negate an inference of discrimination. The prosecutor did not

question any of the jurors in an unusual, distinct, or discriminatory manner, nor did the

prosecutor make any comments reflecting bias or discriminatory intent.

       Nonetheless, the Court is aware that both the trial court proceeded to the second

step of the Batson analysis. As such, the preliminary issue of whether Petitioner made a

prima facie showing of discrimination may be considered moot. See Hernandez, 500 U.S.

at 359; Bryan v. Bobby, 843 F.3d 1099, 1111 (6th Cir. 2016) (citing Hernandez). The

question is thus whether the trial court reasonably determined that the prosecution

provided a race-neutral explanation for the peremptory challenges and concluded that no

                                             20
Batson violation occurred. The Court’s review of the record indicates that the prosecution

had sufficient, non-discriminatory reasons to excuse the jurors at issue here – juror 2

based upon her job as a social worker and jury 3 based upon his body language and

demeanor which indicated that he did not want to serve as a juror. See 1/18/12 Trial Tr.,

pp. 110-12, 132-35. The trial court thus reasonably determined that Petitioner failed to

show that the prosecution unconstitutionally exercised peremptory challenges to excuse

the two jurors based upon their race. Habeas relief is not warranted on these claims.

              4.     Scoring of the Sentencing Guidelines (Claim V)

       Petitioner next asserts that he is entitled to habeas relief because the trial court

erred in scoring Offense Variables 3, 4, 13, and 17 and Prior Record Variables 2 and 7 of

the state sentencing guidelines. Respondent contends that this claim is time-barred,

procedurally defaulted, and not cognizable on habeas review.

       A sentence imposed within the statutory limits is generally not subject to federal

habeas review. See Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56

F. Supp. 2d 788, 797 (E.D. Mich. 1999). Claims which arise out of a state trial court’s

sentencing decision are not cognizable upon habeas review unless the petitioner can

show that the sentence imposed exceeded the statutory limits or is wholly unauthorized

by law. Lucey v. Lavigne, 185 F. Supp. 2d 741, 745 (E.D. Mich. 2001). In this case,

Petitioner’s sentences are within the statutory maximums for his offenses. See MICH.

COMP. LAWS §§ 750.317, 750.82, 750.224f, 750.227b. Consequently, his sentences are

insulated from habeas review absent a federal constitutional violation.



       Petitioner first raised his sentencing issues on collateral review in the state courts

and the trial court denied relief finding that he was procedurally barred from disputing the

                                            21
scoring of the sentencing guidelines as a matter of state law. Crawford, No. 11-09682-01

at *12-13.

       The state court’s denial of relief is neither contrary to Supreme Court precedent nor

an unreasonable application of federal law or the facts and Petitioner is not entitled to relief

even under a de novo standard of review. Petitioner’s claim that the trial court erred in

scoring the offense variables and the prior record variables of the Michigan sentencing

guidelines is not cognizable on habeas review because it is a state law claim. See Tironi

v. Birkett, 252 F. App’x 724, 725 (6th Cir. 2007); Howard v. White, 76 F. App’x 52, 53 (6th

Cir. 2003) (“A state court’s alleged misinterpretation of state sentencing guidelines and

crediting statutes is a matter of state concern only.”); Cheatham v. Hosey, 12 F.3d 211,

1993 WL 478854, *2 (6th Cir. Nov. 19, 1993) (departure from state sentencing guidelines

is a state law issue not cognizable on federal habeas review); see also Kissner v. Palmer,

826 F.3d 898, 904 (6th Cir. 2016); McPhail v. Renico, 412 F. Supp. 2d 647, 656 (E.D.

Mich. 2006).    Alleged errors in scoring the offense and prior record variables and

determining the sentencing guideline range do not warrant federal habeas relief. State

courts are the final arbiters of state law and the federal courts will not intervene in such

matters. Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328

(6th Cir. 1987); see also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“a state court’s

interpretation of state law, including one announced on direct appeal of the challenged

conviction, binds a federal court sitting on habeas review”); Sanford v. Yukins, 288 F.3d

855, 860 (6th Cir. 2002). Habeas relief does not lie for perceived errors of state law.

Estelle, 502 U.S. at 67-68.

       Petitioner also seems to assert that the scoring of the guidelines, and thus his

sentence, was based upon inaccurate information. A sentence may violate federal due

                                              22
process if it is carelessly or deliberately pronounced on an extensive and materially false

foundation which the defendant had no opportunity to correct. Townsend, 334 U.S. at

741; see also United States v. Tucker, 404 U.S. 443, 447 (1972) (citing Townsend); United

States v. Sammons, 918 F.2d 592, 603 (6th Cir. 1990) (defendant must have a meaningful

opportunity to rebut contested sentencing information). To prevail on such a claim, a

petitioner must show that the court relied upon the allegedly false information. United

States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984); Draughn v Jabe, 803 F. Supp. 70, 81

(E.D. Mich. 1992).

       Petitioner makes no such showing. Rather, the record shows that he had a

sentencing hearing before the state trial court with an opportunity to challenge the

sentencing information. He also had the chance to challenge his sentences on direct

appeal and collateral review in the state courts. Petitioner fails to establish that the state

trial court relied upon materially false or inaccurate information in imposing his sentences

which he had no opportunity to correct. Habeas relief is not warranted on this clam.

               5.    Effectiveness of Appellate Counsel (Claims VI)

       Lastly, Petitioner asserts that he is entitled to habeas relief because appellate

counsel was ineffective. He essentially argues that appellate counsel erred by failing to

raise his collateral review issues on direct appeal. Respondent contends that this claim

lacks merit.

       The right to the effective assistance of counsel includes the right to the effective

assistance of appellate counsel on direct appeal. Evitts v. Lucey, 469 U.S. 387, 396

(1985). To prevail on a claim of ineffective assistance of appellate counsel, a petitioner

must demonstrate that appellate counsel’s performance was deficient and that the

deficient performance prejudiced the appeal. Strickland, 466 U.S. at 687.

                                             23
       It is well-established, however, that a criminal defendant does not have a

constitutional right to have appellate counsel raise every non-frivolous issue on appeal.

Jones v. Barnes, 463 U.S. 745, 751 (1983). The United States Supreme Court has

explained:

       For judges to second-guess reasonable professional judgments and impose
       on appointed counsel a duty to raise every "colorable" claim suggested by
       a client would disserve the … goal of vigorous and effective advocacy ….
       Nothing in the Constitution or our interpretation of that document requires
       such a standard.

Id. at 754. Strategic and tactical choices regarding which issues to pursue on appeal are

“properly left to the sound professional judgment of counsel.” United States v. Perry, 908

F.2d 56, 59 (6th Cir. 1990). In fact, “the hallmark of effective appellate advocacy” is the

“process of ‘winnowing out weaker arguments on appeal and focusing on’ those more

likely to prevail.” Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting Jones, 463 U.S. at

751-52). “Generally, only when ignored issues are clearly stronger than those presented

will the presumption of effective assistance of appellate counsel be overcome.” Monzo

v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002).

       Petitioner first raised this issue on collateral review in the state courts. The trial

court denied relief on this claim essentially finding that Petitioner failed to establish that

appellate counsel erred and/or that he was prejudiced by counsel’s conduct because the

underlying claims that he believes counsel should have raised on appeal lack merit.

Crawford, No. 11-09682-01 at *14-16.

       The state court’s decision is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts. Petitioner cannot establish that

appellate counsel erred and/or that he was prejudiced by counsel’s conduct in failing to

raise his collateral review issues on direct appeal given the state court’s and this Court’s

                                             24
determination that those underlying claims lack merit. Appellate counsel cannot be

deemed ineffective for failing to raise issues that lack merit. See Shaneberger v. Jones,

615 F.3d 448, 452 (6th Cir. 2010) (citing Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir.

2001)). Moreover, the record indicates that appellate counsel raised substantial issues

concerning the sufficiency and great weight of the evidence, the addition of the felonious

assault charge, and the validity of his felony firearm sentence (for which he was granted

relief), on direct appeal. Petitioner fails to show that his other issues were clearly stronger

or “dead bang” winners. He thus fails to establish that appellate counsel was ineffective.

Habeas relief is not warranted on this claim.

V.     Conclusion

       For the reasons stated, the Court concludes that Petitioner’s habeas claims lack

merit and that he is not entitled to federal habeas relief. Accordingly, the Court DENIES

and DISMISSES WITH PREJUDICE the petition for a writ of habeas corpus.

       Before Petitioner may appeal the Court’s decision, a certificate of appealability must

issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability

may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on the merits, the

substantial showing threshold is met if the petitioner demonstrates that reasonable jurists

would find the court’s assessment of the claim debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by demonstrating that

... jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Having conducted the

requisite review, the Court concludes that Petitioner fails to make a substantial showing

of the denial of a constitutional right as to his habeas claims. Accordingly, the Court

                                             25
DENIES a certificate of appealability.

      Lastly, the Court concludes that an appeal from this decision cannot be taken in

good faith. See FED. R. APP. P. 24(a). Accordingly, the Court DENIES Petitioner leave to

proceed in forma pauperis on appeal. This case is CLOSED.

      IT IS SO ORDERED.




                                               s/Gershwin A. Drain
                                               GERSHWIN A. DRAIN
                                               UNITED STATES DISTRICT JUDGE

Dated: January 30, 2020




                             CERTIFICATE OF SERVICE

 Copies of this Order were served upon parties and/or attorneys on January 30, 2020,
                          by electronic and/or ordinary mail.

                                  s/Teresa McGovern
                                     Deputy Clerk




                                          26
